Exhibit 10(ae)

October 16, 2019

 

Thomas P. Harmon

1293 South Main Street

Akron, OH 44301

 

Re:  Notice of Award of Executive Retention Cash Bonuses

 

Dear Tom:

 

Executive Retention Bonus.  Myers Industries, Inc. (the “Company”) is offering
to pay you (the “Executive”) the “Executive Retention Bonuses” set forth in the
table below if you remain in the employ of the Company through each designated
anniversary of the date you sign this Retention Bonus Agreement (each such
anniversary, a “Designated Retention Date”).  Each Retention Bonus will be paid,
net of applicable tax withholding, as of the first payroll date following the
related Designated Retention Date, if you are employed on that date.

 

Designated Retention Date

Executive Retention Bonus

12 month anniversary

$50,000

24 month anniversary

$50,000

 

Termination During Retention Period.  If your employment with the Company is
terminated (i) by reason of your death or disability, or (ii) without Cause if
by the Company or for Good Reason if by the Executive (an “Acceleration Event”)
prior to the Designated Retention Date, then you will be entitled to receive the
full amount of any unpaid Retention Bonus, payable within 30 days after the date
of such termination or by March 15 of the year in which such Acceleration Event
occurs, and calculated without reduction for the accelerated payment.  In the
event of the termination of the Executive’s employment with the Company prior to
the Designated Retention Date for any reason other than (i) by reason of the
Executive’s death or disability, or (ii) by the Company without Cause or by the
Executive for Good Reason, you will not be entitled to receive any Retention
Bonus payable after the date of such termination. For purposes of this
Agreement, “disability” shall mean a physical or mental incapacity that prevents
the Executive from performing his or her duties for a period of one hundred
eighty (180) consecutive days.

 

No Right of Employment.  Nothing in this Executive Retention Bonus arrangement
shall confer upon the Executive any right to continue in the employ of the
Company or any of its subsidiaries or interfere with or restrict in any way with
the right of the Company or any such subsidiary to terminate the Executive’s
employment at any time for any reason whatsoever, with or without Cause.

 

Acknowledgment and Section 409A Compliance.

 

(a)Executive acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the Executive
Retention Bonuses subject to this Notice or any other matter, and the Company
has urged the Executive to consult with his or her own tax advisor with respect
to the income taxation consequences associated with the Executive Retention
Bonuses subject to this Agreement.

 

--------------------------------------------------------------------------------

(b)It is intended that this award of Executive Retention Bonuses comply with
Section 409A of the Code, and this Notice and the terms hereof shall be
interpreted and administered in a manner consistent with such intent, although
in no event shall the Company have any liability to the Executive if this Notice
or the terms hereof are determined not to comply with Section 409A of the
Code.  For purposes of this Agreement, termination of employment means a
“separation from service” within the meaning of Treasury Regulations Section
1.409A-1(h).

 

(c)Whenever payment under this Notice specifies a payment period with reference
to a number of days (e.g., payment may be made within thirty (30) days after the
Payment Date), the actual date of payment within the specified period will be
determined solely by the Company.

 

(d)If the Executive is a “specified employee” within the meaning of Section 409A
of the Code at the time of his or her “separation from service” within the
meaning of Section 409A of the Code, then any payment otherwise required to be
made to Executive under this Agreement on account of his or her separation from
service, to the extent such payment (after taking into account all exclusions
applicable to such payment under Section 409A of the Code) is properly treated
as deferred compensation subject to Section 409A of the Code, shall not be made
until the first business day after (i) the expiration of six months from the
date of the Executive’s separation from service, or (ii) if earlier, the date of
the Executive’s death.

 

(e)The Executive’s right to receive each Executive Retention Bonus shall be
treated as separate payments for purposes of Section 409A of the Code.

 

8.Cause and Good Reason.  Unless otherwise defined in a written agreement
between the Executive and the Company, for purposes of this Agreement the terms
“Cause” and “Good Reason” shall have the following meanings:

 

(a)“Cause” means:

 

(i)The commission by the Executive (evidenced by a conviction or written,
voluntary and freely given confession) of a criminal act constituting a felony
involving fraud or moral turpitude;

(ii)the repeated failure of the Executive to follow the reasonable directives of
the Executive’s superiors after having been given written notice thereof; or

(iii)commission by the Executive of any act, which both (A) constitutes gross
negligence or willful misconduct and (B) results in material economic harm to
the Company or has a materially adverse effect on the Company’s operations,
properties or business relationships.

 

(b)“Good Reason” means the occurrence of one or more of the following conditions
arising without the consent of the Executive:

 

(i)a material diminution in the Executive’s annual base salary;

(ii)a material diminution in the Executive’s duties and responsibilities; or

(iii)a material change in the geographic location at which the Executive must
perform his Duties.

 

--------------------------------------------------------------------------------

In order for a condition to constitute a Good Reason, the Executive must provide
written notification to the Company of the existence of the condition within
forty-five (45) days of the initial existence of the condition (or within
forty-five (45) days following the Executive actually becoming aware of such
condition, if later), upon the notice of which the Company shall have a period
of thirty (30) days during which it may remedy the condition.  Furthermore, to
constitute a Good Reason, the Executive must voluntarily terminate employment
with the Company within one hundred eighty (180) days following the initial
existence of the condition (or within one hundred eighty (180) days following
the Executive actually becoming aware of such condition.  The parties agree that
“Good Reason” will not be deemed to have occurred merely because the Company
becomes a subsidiary or division of another entity following a Change in
Control.

 

Waiver and Modification.  The provisions of this award of Executive Retention
Bonuses may not be waived or modified unless such waiver or modification is in
writing and signed by the parties hereto.

 

Interpretation.  All decisions or interpretations made by the Compensation
Committee of the Company’s Board of Directors with regard to any question
arising under this Notice shall be binding and conclusive on the Company and the
Executive.

 

Governing Law.  This Notice shall be governed by the laws of the State of Ohio.

 

If you agree to the terms and conditions of this award of Executive Retention
Bonuses, please acknowledge below.

 

Sincerely,

 

/s/ F. Jack Liebau, Jr.

 

F. Jack Liebau, Jr.

Chairman of the Board of Directors

 

EXECUTIVE’S ACKNOWLEDGMENT AND ACCEPTANCE

OF EXECUTIVE RETENTION CASH BONUSES:

 

Signed:

/s/ Thomas P. Harmon

 

 

Name:

Thomas P. Harmon

 

 

Dated:

10/17/2019

 